NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 STEPHEN B. TURNER,                               No. 15-15390

                  Plaintiff-Appellant,            D.C. No. 3:12-cv-06231-MMC

   v.
                                                  MEMORANDUM*
 DUSTIN TIERNEY, in his Individual
 Capacity as Correctional Officer of the
 California Department of Correction and
 Rehabilitation,

                  Defendant-Appellee.

                    Appeal from the United States District Court
                       for the Northern District of California
                    Maxine M. Chesney, District Judge, Presiding

                            Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Stephen B. Turner appeals pro se from the district court’s order denying his

motion to modify a settlement agreement and request to vacate the order


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing his underlying 42 U.S.C. § 1983 action in light of that settlement

agreement. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse

of discretion a denial of motion for relief from a final judgment or order. Casey v.

Albertson’s Inc., 362 F.3d 1254, 1257 (9th Cir. 2004). We affirm.

      The district court did not abuse its discretion in denying Turner’s motion to

modify the settlement agreement and vacate the order of dismissal because Turner

failed to file these motion within 180 days, as required by the order of dismissal.

See Fed. R. Civ. P. 60(c)(1) (motions to vacate an order under Rule 60(b) must be

brought “within a reasonable time”); see also Ahanchian v. Xenon Pictures, Inc.,

624 F.3d 1253, 1255 (9th Cir. 2010) (describing district court’s wide discretion in

case management and obligation “to secure the just, speedy, and inexpensive

determination of every action” (citation and internal quotation marks omitted));

Latshaw v. Trainer Wortham & Co., Inc., 452 F.3d 1097, 1101 (9th Cir. 2006)

(attorney mistakes are more appropriately addressed through malpractice claims,

not Rule 60(b)(1) motions).

      We do not consider allegations raised for the first time on appeal. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.

                                          2                                     15-15390